      Case 1:16-cr-10343-ADB Document 1251 Filed 03/03/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA,

               V.                                   CRIMINAL NO.        I6-10343-ADB

MICHAEL L. BABICH,
       Defendant.




                    ORDER OF FORFEITURE (MONEY JUDGMENT)

BURROUGHS, D.J.

       WHEREAS, on January 3,2019, the United States Attorney for the District of

Massachusetts filed a two-countInformation, charging defendant Michael L. Babich(the

"Defendant"), with Conspiracy, inviolation of 18 U.S.C. §371 (Count One); and Mail Fraud, in
violation of 18 U.S.C. §§ 1341 and 2 (Count Two);

       WHEREAS, the Information included a Forfeiture Allegation, pursuant to 18 U.S.C.

§ 981(a)(1)(c) and 28 U.S.C. § 2461(c), which provided notice that the United States would seek
forfeiture, upon conviction ofthe Defendant ofthe offenses alleged in Counts One and Two of
the Information, ofany property, real orpersonal, which constitutes, or is derived from, proceeds
traceable to the offenses;

       WHEREAS, on January 9, 2019, at a hearing pursuant to Rule 11 ofthe Federal Rules of
Criminal Procedure, the Defendant pledguilty to Counts One and Two of the Information;

        WHEREAS, based on the Defendant's guilty plea and admissions at the January 9, 2019

plea hearing, and the United States' motion, the United States is entitled to an Order ofForfeiture
(Money Judgment) consisting ofa personal money judgment against the Defendant, in the amount
of $14,780,455 in United States currency, pursuant to 18 U.S.C. § 981(a)(1)(c), 28 U.S.C.
Case 1:16-cr-10343-ADB Document 1251 Filed 03/03/20 Page 2 of 3
Case 1:16-cr-10343-ADB Document 1251 Filed 03/03/20 Page 3 of 3
